10/31/2022



                                                                                     Case Number: DA 22-0424




                       IN THE SUPREME COURT OF MONTANA
                               Cause No. DA 22-0424


 SHAWN FOWLER


        Plaintiff/Appellee,
                                                    ORDER GRANTING MOTION
        vs.                                         FOR EXTENSION FOR
                                                    PREPARATION OF TRANSCRIPT
 DEPARTMENT OF JUSTICE, MONTANA
 HIGHWAY PATROL AND THE MONTANA
 PUBLIC EMPLOYEE’S ASSOCIATION


        Defendant/Appellant.


       Upon Defendant and appellant Montana Highway Patrol’s (“MHP”) unopposed

motion and accompanying affidavit of Deidra Taber for an extension of time to prepare

the trial transcript, and good cause having been shown:

       IT IS HEREBY ORDERED that the Appellant shall have until December 30, 2022

in which to transmit the record in this case.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              October 31 2022